Opinion issued October 11, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00687-CR
                            ———————————
                 IN RE FRANK ANTHONY PICONE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Proceeding pro se, relator, Frank Anthony Picone, has filed a petition for a

writ of mandamus, contending that the trial court has failed to rule on his “Motion

for Nunc Pro Tunc.” In 1995, the trial court found relator guilty of the offense of

capital murder and assessed his punishment at confinement for life. He requests that
we direct the trial court to issue a judgment nunc pro tunc correcting alleged clerical

errors in the judgment of the trial court.1

      We deny the petition.

                                   PER CURIAM
Panel consists of Justices Jennings, Keyes, and Brown.




1
      The underlying case is The State of Texas v. Frank Anthony Picone, cause number
      685060, in the 184th District Court of Harris County, Texas, the Honorable Jan
      Krocker presiding.
                                              2